                  Case 2:21-mj-00056-CKD Document 18 Filed 04/13/21 Page 1 of 2


1    TORRES | TORRES-STALLINGS
     A LAW CORPORATION
2
     David A. Torres, State Bar No. 135059
3    1318 "K" Street
     Bakersfield, CA 93301
4    Tel: (661) 326-0857
     Fax: (661) 326-0936
5

6    Attorneys for Defendant
     PARAMPREET SINGH
7

8                               UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case No.: 2:21-mj-00056 CKD
12
     Plaintiff,
13                                                   STIPULATION AND PROPOSED ORDER
     vs.
14                                                   TO CONTINUE THE DETENTION
     PARAMPREET SINGH,                               HEARING (AMENDED)
15
     Defendant
16

17

18

19   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE
20   MAGISTRATE KENDALL NEWMAN; DAVID W. SPENCER, ASSISTANT UNITED

21   STATES ATTORNEY; AND TO MARGARITA ZEPEDA, PRETRIAL SERVICES
     OFFICER:
22

23
             Comes now Defendant, PARAMPREET SINGH, by and through his attorney of record,
24
     DAVID A. TORRES, hereby requesting that the detention hearing currently set for Monday,
25

26   April 12, 2021 be continued to Tuesday, April 13, 2021, at 2pm, before the Hon. Kendall

27   Newman.
28
              Case 2:21-mj-00056-CKD Document 18 Filed 04/13/21 Page 2 of 2


1           Based upon the extensive information provided to PTS Officer Zepeda, it does not appear
2
     the PTS report will be prepared in time prior to today’s scheduled detention hearing. An
3
     additional day is needed to allow Ms. Zepeda to verify all information provided to her by Mr.
4
     Singh and to draft said PTS report. I have communicated with AUSA David W. Spencer and he
5

6    does not object to trailing the matter one day.

7
     Dated: April 12, 2021                              Respectfully Submitted,
8

9                                                       /s/ David A. Torres_______
                                                        David A. Torres
10                                                      Attorney for Parampreet Singh
11
                                                        /s/ David W. Spencer__
12                                                      DAVID W. SPENCER
                                                        Assistant U.S. Attorney
13

14

15

16
                                                  ORDER
17

18          IT IS SO ORDERED that the detention hearing be continued to April 13, 2021.

19

20   Dated:___________________
            April 12, 2021                               _______________________________
                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
